Citation Nr: 1815935	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  17-62 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1945 to December 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1. In an October 2004 rating decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.  

2. The evidence received since the October 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

2. New and material evidence has been received and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

3. Bilateral hearing loss was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4. Tinnitus was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

In an October 2004 rating decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.  The Veteran did not appeal that decision.  

The evidence that has been received since the October 2004 rating decision include lay statements and January 2018 hearing testimony indicating that the Veteran had hearing loss and tinnitus related to noise exposure during service.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, reopening of the claims is warranted.  

Service Connection for Bilateral Hearing Loss Disability and Tinnitus 

The Veteran has contended that his bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.  Specifically, the Veteran has reported that he was exposed to hazardous noise exposure in the form of large and small arms fire, to include explosive devices.  He reported that he also engaged in the test firing and disposal of explosives, and that he did not wear hearing protection during such activities.

The Board finds that the Veteran's report of hazardous noise exposure is consistent with the facts and circumstances of his service.  As such, the Board concedes that the Veteran sustained acoustic trauma during active service.  

Service treatment records are silent for complaints of, or treatment for bilateral hearing loss disability or tinnitus while the Veteran was in active service.  However, at the time of his separation examination, his hearing acuity was tested by whisper voice testing.  As a result, it cannot be determined with any certainty what the Veteran's hearing acuity was at the time of his separation, as whisper voice tests have been determined to be an unreliable testing format.  Regardless, the Veteran has reported that he first experienced symptoms associated with tinnitus and hearing loss while he was in active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect.  

In October 2004, the Veteran was afforded a VA audiological evaluation.  The Veteran reported the above described in-service noise exposure.  The examiner diagnosed tinnitus and bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not related to noise exposure in active service.  Instead, the examiner opined that the Veteran's hearing loss and tinnitus were more likely related to loud noise that he was exposed to in the years preceding and following his service.  The examiner noted that the Veteran was not routinely exposed to loud noise as a desk sergeant.  The examiner also stated that tinnitus usually became noticeable within one or two years of noise exposure; however, the Veteran did not report tinnitus until the 1970s.

The Board finds that the October 2004 VA medical opinion is inadequate for adjudication purposes.  Specifically, the examiner relied heavily on the fact that the Veteran had not reported tinnitus within one or two years following service and that he had pre- and post-service occupational noise exposure.  The examiner did not consider the Veteran's competent and credible statements regarding his exposure to loud in-service noise.  The examiner also did not consider the competent and credible statements regarding the Veteran's minimal exposure to occupational noise prior to, and subsequent to his active service.  Moreover, the examiner did not consider the Veteran's statements in which he reported that even though he did not seek immediate treatment, he had been experiencing tinnitus and hearing loss since service.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.   

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  As noted above, the Veteran is competent to identify reduced hearing acuity and tinnitus, and his statements have been found credible. 

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss and tinnitus while in active service and that he has continued to experience hearing loss since that time, and those statements have been found credible by the Board.  While there is medical opinion of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are not related to his noise exposure in active service, that opinion is not adequate.  Furthermore, the Veteran has current diagnoses of tinnitus and bilateral hearing loss disability for VA purposes.  

Therefore, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


